Case 9:19-bk-11573-MB        Doc 330 Filed 10/01/19 Entered 10/01/19 08:01:22                  Desc
                              Main Document     Page 1 of 7


  1   O’MELVENY & MYERS LLP
      Evan M. Jones (S.B. # 115827)
  2   Brian M. Metcalf (S.B. # 205809)
      Darren L. Patrick (S.B. # 310727)
  3   400 South Hope Street, 18th Floor
      Los Angeles, CA 90071-2899
  4   Telephone: (213) 430-6000
      Facsimile: (213) 430-6407
  5   E-mail: ejones@omm.com
      E-mail: bmetcalf@omm.com
  6   E-mail: dpatrick@omm.com
  7   Gary Svirsky (N.Y. SBN: 2899417)
      Samantha M. Indelicato (N.Y. SBN: 5598263)
  8   (appearing pro hac vice)
      Seven Times Square
  9   New York, NY 10036
      Telephone: (212) 326-2000
 10   Facsimile: (212) 326-2061
      E-mail: gsvirsky@omm.com
 11   E-mail: sindelicato@omm.com
 12   Attorneys for UBS AG, London Branch
 13                          UNITED STATES BANKRUPTCY COURT FOR

 14            THE CENTRAL DISTRICT OF CALIFORNIA — NORTHERN DIVISION

 15

 16   In re:                                               Case No. 9:19-bk-11573-MB

 17   HVI CAT CANYON INC.,                                 Chapter 11

 18                       Debtor.                          SECURED CREDITOR UBS AG,
                                                           LONDON BRANCH’S RESPONSE TO
 19                                                        SUPPLEMENTAL BRIEF OF GIT
                                                           [DKT. 306]
 20
                                                           Date:        October 3, 2019
 21                                                        Time:        10:00 a.m.
                                                           Courtroom:   201
 22                                                        Address:     1425 State St.
                                                                        Santa Barbara, CA 93101
 23                                                        Judge:       Hon. Martin Barash

 24

 25
               On September 23, two counsel for GIT, the second tier parent of the Debtor, sat through a
 26
      near five-hour status conference focused largely on scheduling. Though the possibility of
 27
      supplemental briefing in light of the venue change in this case was discussed, various
 28


        SECURED CREDITOR UBS AG, LONDON BRANCH’S RESPONSE TO SUPPLEMENTAL BRIEF OF GIT
Case 9:19-bk-11573-MB        Doc 330 Filed 10/01/19 Entered 10/01/19 08:01:22                  Desc
                              Main Document     Page 2 of 7


  1   dispensations were granted to parties for additional time, and counsel for GIT participated
  2   actively in the hearing, at no time did counsel for GIT mention a desire to file their first pleading
  3   in these matters. Forty-eight hours later, they filed an emergency brief seeking permission to
  4   “address[] relevant Ninth Circuit authorities,” and simply filed two joinders without leave of
  5   Court. Docket Nos. 276 (Emergency Motion for Leave to File Supplemental Brief) at 4; 274
  6   (Joinder); 275 (Joinder).
  7          The Court allowed GIT to file its brief. Docket No. 278 (Order). The brief completely
  8   fails to meet GIT’s implied promise of new legal authorities, offering nothing new to the dispute.
  9   Nearly every case cited was already submitted by the actual parties, and GIT’s argument is
 10   simply incorrect. GIT’s factual assertions are also wrong and unsupported by evidence.
 11          GIT relies in large part on In re Debbie Reynolds Hotel & Casino, Inc., 255 F.3d 1061
 12   (9th Cir. 2001), already cited by UBS in its opposition. See GIT Br. at 5–6. However, GIT’s
 13   treatment of the case is, at best, disingenuous. GIT declares that the case involves “identical
 14   circumstances” to those at issue in the instant litigation, and that the case “upheld a debtor’s
 15   ability to surcharge.” Id. at 5. Neither is true. Debbie Reynolds involved an agreement in which
 16   the lender specifically agreed that its collateral might be surcharged to pay counsel and no one
 17   else. 255 F.3d at 1064. The issue before the court was not whether counsel’s fees might indeed
 18   be surcharged—no one argued otherwise—but whether the agreement could, by its terms, bar
 19   additional surcharge by other creditors (which the court held it might in light of Hartford
 20   Underwriters Ins. Co. v. Union Planters Bank, N.A., 530 U.S. 1 (2000)), and whether counsel had
 21   to share the surcharged funds with other administrative claimants (which the court held it did
 22   not). Debbie Reynolds, 255 F.3d at 1065–69. The decision does not turn on the standards for
 23   surcharge, although the court noted that surcharge imposes an “onerous” burden on the Debtor
 24   and requires a showing of benefit with “specificity.” Id. Offering not one line of evidence, the
 25   Debtor cannot meet that standard. Id. at 1068.
 26          GIT selectively quotes footnote 4 of Debbie Reynolds for the proposition that any
 27   payment the lender consents to may be surcharged, but neglects the first sentence of that note:
 28   “The fact that [the Lender] consented to a surcharge in favor of Debtor’s counsel supports a

                                                        2
        SECURED CREDITOR UBS AG, LONDON BRANCH’S RESPONSE TO SUPPLEMENTAL BRIEF OF GIT
Case 9:19-bk-11573-MB        Doc 330 Filed 10/01/19 Entered 10/01/19 08:01:22                   Desc
                              Main Document     Page 3 of 7


  1   finding that the surcharge was properly distributed.” Id. at 1068 n.4 (emphasis added). The
  2   footnote does not suggest that consent to any payment constitutes consent to surcharge, but
  3   addresses a very specific consent to a very specific surcharge. Id. There has been no consent to
  4   surcharge here.
  5          No case supports GIT’s suggestion that any consent to expenditure of cash collateral is a
  6   consent to surcharge. Indeed, the claim is absurd on its face as such a rule would guarantee that
  7   lenders rarely concede to any use of cash. In Flagstaff Foodservice Corp., which In re Cascade
  8   Hydraulics and Utility Service, Inc., 815 F.2d 546 (9th Cir. 1987) relies upon, the court rejected
  9   that proposition because of the devastating effect on cooperation by lenders—and thus
 10   reorganization—that such a rule would have. In re Flagstaff Foodservice Corp., 739 F.2d 73, 77
 11   (2d Cir. 1984). No one could reasonably conclude that UBS consented to surcharge after Judge
 12   Wiles pressed the parties at the first day hearing—and sent them to evening conference—to settle
 13   an order to bridge use of cash collateral to full hearing on cash collateral. First, even if this were
 14   legal consent to surcharge—which it is not—UBS never tolerated in any way the legal expenses
 15   or expanded expenses the Debtor seeks now. In any event, UBS has not consented to use of cash
 16   collateral after this hearing. Further, if the law were as GIT suggests without authority—that any
 17   consent to use of cash collateral constitutes consent to surcharge—few lenders would ever agree
 18   to cash collateral use. First day hearings would go far into the night as no lender would settle an
 19   order. Fortunately, that is not the law.
 20          GIT’s reliance on In re ProAlert, LLC is equally unavailing. GIT Br. at 6–8. In that case,
 21   the lender argued that all use of cash collateral must meet the standard for surcharge. In re
 22   ProAlert, LLC, 314 B.R. 436, 439–49 (B.A.P. 9th Cir. 2004). The BAP correctly ruled that
 23   Sections 363 and 506(c) coexist, apply to different issues, and therefore apply different standards.
 24   Id. at 441. In ProAlert, the court found that the lender had a material equity cushion and thus had
 25   adequate protection for use of cash collateral without invoking surcharge or its standards. Id. at
 26   445. UBS has never quibbled that if the Court finds that an equity cushion provides UBS
 27   adequate protection, the Court may allow cash collateral to be used under the standards of Section
 28   363. However, there is no equity cushion, and ProAlert’s holding that both sections must operate

                                                         3
        SECURED CREDITOR UBS AG, LONDON BRANCH’S RESPONSE TO SUPPLEMENTAL BRIEF OF GIT
Case 9:19-bk-11573-MB        Doc 330 Filed 10/01/19 Entered 10/01/19 08:01:22                Desc
                              Main Document     Page 4 of 7


  1   supports UBS’s argument that surcharge does not offer a basis to evade the requirement of
  2   adequate protection to use cash collateral. See In re ProAlert, 314 B.R. at 445; see also Docket
  3   No. 120 (UBS Surcharge Objection) at 8. Desert Gardens, cited by GIT, is entirely consistent.
  4   See In re Desert Gardens IV, LLC, No. 2:11-bk-31061-EWH, 2012 WL 860369, *5 (Bankr. D.
  5   Ariz. Mar. 12, 2012); GIT Br. at 7. In that case, the court found that the Debtor could not
  6   surcharge legal fees, but set for hearing whether there was adequate protection that might allow
  7   payment of fees independent of surcharge. Id. Again, UBS has never asserted that all use of cash
  8   collateral must meet the surcharge standard.
  9          Finally, GIT quotes passing dicta from the controlling Cascade decision (again, a decision
 10   cited in UBS’s brief) that causing or consenting to an expense may support surcharge. In re
 11   Cascade, 815 F.2d at 548–49. But the passage GIT quotes is pure dicta immaterial to Cascade’s
 12   holding denying surcharge. Id. GIT then fails to mention Cascade’s actual holding. Surcharge
 13   must be shown with specificity, and the benefit must be direct and primarily to the secured
 14   creditor and may not rely purely on speculation. In re Cascade, 815 F.2d at 548–49. No such
 15   evidence has been offered by any party. The suggestion that counsel for the Debtor—whose fees
 16   the Debtor seeks to surcharge—acted primarily for the benefit of UBS is both absurd and
 17   offensive. To follow Cascade’s controlling Ninth Circuit authority, this Court must deny
 18   surcharge.
 19          The GIT pleading adds nothing to the argument. The Debtor and UBS already agree that
 20   if an equity cushion is shown, it might provide adequate protection for use of cash collateral, but
 21   there is no credible admissible evidence of such. See Docket No. 120 (UBS Surcharge Objection)
 22   at 8. Even were an equity cushion shown—and none has been—that doesn’t end the inquiry;
 23   cases cited by the Debtor hold that even an 11% equity cushion may be too small to provide
 24   adequate protection. The request to use cash collateral must be denied for lack of a showing of
 25   adequate protection. Surcharge, which GIT’s own cases stress is not a substitute for adequate
 26   protection, imposes an onerous burden on the Debtor to show a primary, direct, and quantifiable
 27   benefit to the secured creditor. There is no evidence to support surcharge and the surcharge
 28

                                                       4
        SECURED CREDITOR UBS AG, LONDON BRANCH’S RESPONSE TO SUPPLEMENTAL BRIEF OF GIT
Case 9:19-bk-11573-MB            Doc 330 Filed 10/01/19 Entered 10/01/19 08:01:22                            Desc
                                  Main Document     Page 5 of 7


  1   request must be denied.1
  2            Dated: October 1, 2019

  3                     Los Angeles, CA                             EVAN M. JONES
                                                                    BRIAN M. METCALF
  4                                                                 DARREN L. PATRICK
                                                                    GARY SVIRSKY
  5                                                                 SAMANTHA INDELICATO
                                                                    O’MELVENY & MYERS LLP
  6

  7
                                                                    By:      /s/ Darren L. Patrick
  8                                                                               Darren L. Patrick
  9                                                                 Attorneys for UBS AG, London Branch
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27   1
       Lest there be any doubt what the GIT pleading is really about, within ten minutes of its filing, the Debtor—an
      affiliate of GIT—filed a “joinder” to GIT’s brief. Docket No. 311 (Joinder). Both Judge Wiles’s and this Court’s
 28   scheduling orders denied the Debtor the opportunity to file further pleadings after the Debtor’s reply was received
      nearly a month ago. Doing so through ventriloquism should not be permitted.
                                                                5
          SECURED CREDITOR UBS AG, LONDON BRANCH’S RESPONSE TO SUPPLEMENTAL BRIEF OF GIT
Case 9:19-bk-11573-MB       Doc 330 Filed 10/01/19 Entered 10/01/19 08:01:22               Desc
                             Main Document     Page 6 of 7


  1                              PROOF OF SERVICE OF DOCUMENT
  2
      I am over the age of eighteen and not a party to this bankruptcy case or adversary proceeding.
  3   My business address is 400 South Hope Street, Los Angeles, California 90071-2899.
  4   A true and correct copy of the foregoing document entitled SECURED CREDITOR UBS AG,
      LONDON BRANCH’S RESPONSE TO SUPPLEMENTAL BRIEF OF GIT will be served
  5   or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
      and (b) in the manner indicated below:
  6
      I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”):
  7   Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing
      document will be served by the court via NEF and hyperlink to the document. On 10/1/2019, I
  8   checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
      that the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at
  9   the email address(es) indicated below:
 10          Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
 11          Marc S Cohen mscohen@loeb.com, klyles@loeb.com
             Karl J Fingerhood karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
 12
             Brian D Fittipaldi brian.fittipaldi@usdoj.gov
 13          Karen L Grant kgrant@silcom.com
 14          Ira S Greene Ira.Greene@lockelord.com
             Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
 15
             Brian L Holman b.holman@musickpeeler.com
 16          Razmig Izakelian razmigizakelian@quinnemanuel.com
 17          Jeannie Kim jkim@friedmanspring.com
             Michael L Moskowitz mlm@weltmosk.com,
 18          jg@weltmosk.com;aw@weltmosk.com
 19          Darren L Patrick dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com
             Jeffrey N Pomerantz jpomerantz@pszjlaw.com
 20
             Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
 21          Mitchell E Rishe mitchell.rishe@doj.ca.gov
 22          Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
             Ross Spence ross@snowspencelaw.com,
 23          janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecot
             eau@snowspencelaw.com
 24
             Christopher D Sullivan csullivan@diamondmccarthy.com,
 25          mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com
             Jennifer Taylor jtaylor@omm.com
 26
             Fred Whitaker lshertzer@cwlawyers.com
 27          Emily Young pacerteam@gardencitygroup.com,
             rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
 28

                                                      6
        SECURED CREDITOR UBS AG, LONDON BRANCH’S RESPONSE TO SUPPLEMENTAL BRIEF OF GIT
Case 9:19-bk-11573-MB        Doc 330 Filed 10/01/19 Entered 10/01/19 08:01:22                Desc
                              Main Document     Page 7 of 7


  1   II. SERVED BY OVERNIGHT FEDEX: On 10/1/2019, I served the following person(s)
      and/or entity(ies) at the last known address(es) in this bankruptcy case or adversary proceeding by
  2   placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class,
      postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
  3   mailing to the judge will be completed no later than 24 hours after the document is filed.
  4   DEBTOR:
  5   HVI Cat Canyon, Inc.
      c/o Capitol Corporate Services, Inc.
  6   36 S. 18th Avenue Suite D
  7   Brighton, CO 80601

  8   ATTORNEYS FOR DEBTOR:

  9   Weltman & Moskowitz, LLP
      Attn: Michael L. Moskowitz
 10   270 Madison Ave., Ste. 1400
      New York, NY 10016-0601
 11

 12
      III. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
 13
      TRANSMISSION OR EMAIL (indicate method for each person or entity served):
 14   Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 10/1/2019 I served the following
      person(s) and/or entity(ies) by personal delivery, overnight mail service, or (for those who
 15   consented in writing to such service method), by facsimile transmission and/or email as
      follows. Listing the judge here constitutes a declaration that personal delivery on the judge
 16   will be completed no later than 24 hours after the document is filed.
 17
      JUDGE:
 18
      Hon. Martin R. Barash
 19   United States Bankruptcy Court
      Central District of California
 20   21041 Burbank Boulevard, Suite 342 / Courtroom 303
      Woodland Hills, CA 91367
 21
      I declare under penalty of perjury under the laws of the United States of America that the
 22   foregoing is true and correct.

 23   Executed this 1st day of October, 2019, at Los Angeles, California.

 24

 25
                                                                   /s/ Jan Wallis
 26                                                                Jan Wallis

 27

 28

                                                       7
        SECURED CREDITOR UBS AG, LONDON BRANCH’S RESPONSE TO SUPPLEMENTAL BRIEF OF GIT
